Citation Nr: 0313195	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.

In a March 2003 decision, the Board of Veterans' Appeals (the 
Board) reopened the veteran's previously-denied claim of 
entitlement to service connection for a right knee disability 
based on the submission of new and material evidence.  
Additional development on the issue of entitlement to service 
connection for right knee disability was undertaken by the 
Board pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  
At the Board's direction, an examination of the right knee 
was completed in May 2003.  The case is now ready for 
adjudication by the Board.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has a right knee disability due to his military 
service.  


CONCLUSION OF LAW

A right knee disability was incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right knee disability.  

In the interest of clarity, the Board will discuss whether 
the issue on appeal has been properly developed for appellate 
purposes.  The Board will then address the issue, providing 
relevant VA law and regulations, a factual background, an 
analysis of the claim and a decision.



The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

As indicated in the Board's March 12, 2002 decision, the 
Board has concluded that the requirements of the VCAA as to 
notice have been effectively satisfied. A letter was sent by 
VA to the veteran in May 2001, with a copy to his 
representative, in which the veteran was specifically 
informed as to what evidence he needed to submit to 
substantiate his claim for service connection and the 
relative responsibilities of VA and himself as providing 
evidence.  

The Board additionally notes that the VCAA notification 
letter sent to the veteran in May 2001 essentially complied 
with the recent holding of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  The DAV 
case held that 38C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the RO and not the Board sent the VCAA notification 
letter to the appellant.  The RO's duty to notify, pursuant 
to 38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the May 2001 
letter did request a response within 60 days, the one-year 
time period referred to above has now expired, and there is 
no indication in the file that the claimant has anything 
further to submit.  Consequently, adjudication of his claim 
can proceed.  

Based on the information provided to the veteran and his 
representative, specifically the May 2001 letter, the 
Board finds that VA's statutory duty to notify the 
veteran has been satisfied.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are of 
record VA and private treatment records and examination 
reports, most recently in May 2003.   

As noted in the Introduction, after its March 2002 reopening 
of the veteran's claim,  the Board undertook additional 
development in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
a VA examination report was added to the claims file in May 
2003.  In the above noted Disabled American Veterans case, 
promulgated after the Board's development action was 
initiated, the Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Given the favorable outcome of the veteran's appeal, the 
Board believes that it is not prejudicial to proceed with a 
decision at this time.  Accordingly, this case will not be 
remanded to the RO so that the RO may consider the additional 
evidence noted above.  

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the issue 
of entitlement to service connection for a right knee 
disability has been developed in conformity with the 
spirit of the VCAA.  Accordingly, the Board will proceed 
to a decision on the issue on appeal. 

Relevant law and regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual background

It was noted on the veteran's January 1969 enlistment 
medical history report that he had had surgery on the 
right knee and that it had locked in the past but no more.  
Medical examination in January 1969 revealed a 5 inch scar 
on the right knee; his lower extremities were normal.  It 
was noted on an April 1969 medical history report that a 
growth had been removed from the veteran's right knee when 
he was eight years old.  

The veteran was seen in orthopedic consultation in October 
1971 for right knee pain and popping that had bothered him 
since basic training.  Examination of the right knee did 
not show any instability.  The veteran's lower extremities 
were considered normal on separation medical examination 
report in October 1971; it was noted that he had a 5 inch 
scar on the right thigh.  

During a VA examination in May 1972, the veteran 
complained of an injury to the right knee cartilage.  X-
rays of the right knee did not show any significant bone 
or soft tissue abnormality.  The diagnosis was relaxation 
of the medial ligament of the right knee.  

VA outpatient records from February to April 2001 reveal 
that the veteran was seen for an anterior cruciate 
ligament deficiency of the right knee in February; he was 
to undergo physical therapy and to use a knee brace. 

According to a September 2002 VA outpatient treatment 
record, the veteran was seen for right knee instability.  
He said that he incurred a twisting injury while in 
service, which the examiner concluded was in all 
likelihood the source of the veteran's right knee 
instability.

On VA examination in May 2003, the veteran complained of 
constant, dull pain, with intermittent sharp pain.  He 
indicated that he wore a knee brace and took pain 
medication.  X-rays of the right knee showed 
tricompartmental osteoarthritis, with joint effusion and 
the suggestion of a small, loose osseous body in the 
joint.  The diagnoses were anterior cruciate ligament 
insufficiency, osteoarthritis, and osteochondroma of the 
right knee.  It was noted that pain caused mild to 
moderate functional impairment.  The examiner concluded, 
after a review of the claims file, that it was at least as 
likely as not that the veteran's right knee disorder was 
related to an in-service right knee injury.  

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of a current disability, 
including on outpatient records in 2001 and 2002 and on VA 
examination in May 2003, which satisfies element (1) of 
Hickson.  Element (2), in-service incurrence of disease or 
injury, is satisfied by the October 1971 complaints of right 
knee disability.

With respect to Hickson element (3), medical nexus, a VA 
examiner concluded in September 2002 that the likely cause of 
the veteran's right knee instability was a twisting injury 
incurred during service and another VA examiner concluded in 
May 2003 that it was at least as likely as not that the 
veteran's right knee disorder was related to service right 
knee injury.  Thus, there is of record two medical nexus 
opinions in the veteran's favor.  There is no opinion to the 
contrary.  


The Board is of course aware that there is evidence of a pre-
existing right knee condition which was noted on his 
enlistment physical examination.  See 38 U.S.C.A. § 1111.  
However, it appears that the medical nexus opinions stand for 
the proposition that the current right knee disability is 
related to an in-service injury which was independent of the 
pre-existing condition.  The Board is obligated to accept the 
opinions of record in the absence of competent medical 
opinion evidence to the contrary.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board may not base a decision 
on its own unsubstantiated medical conclusions].

All three Hickson elements have thus been satisfied.  
Consequently, the Board concludes that service connection for 
right knee disability is warranted.  The benefit sought on 
appeal is accordingly granted.


ORDER

Entitlement to service connection for right knee disability 
is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

